DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROGERS (US 20160222791 A1).
As to claim 1, ROGERS teaches a method for producing an object by generative manufacturing by building up the object in layers (¶0013 teaches formation of the object (metallic component) by building up the object in layers (additive manufacturing). ¶0034 teaches the use of laser powder bed fusion.), wherein a supporting structure is built up in layers in order to attach the object to be generated to a base by the supporting structure (Figures 2-3 and ¶0034 teach that a support structure (support structure, 640) is built up at the same time as the metallic component.  Figures 2 and 3 teach the support structure (640) attaches the component (610) to the base (710).); wherein the supporting structure is formed with a sheet-like part projecting from the base; wherein the sheet-like part is formed with a multiplicity of bulges; (Figures 2-4 teach the support structure (640) is formed of a multiplicity of sheet like parts and that one embodiment of the sheet like part (Figure 4) teaches bulges throughout the framework of the support walls (642).  Each support wall (642) in Figure 4 is formed of bulges.) wherein to form the bulges, the sheet-like part is formed in two directions extending transversely to one another, in each case with a corrugated shape; (Figure 4 teaches that each support wall (642) extends transverse to the connecting support wall, such that they extend in two directions.  Figure 4 teaches a corrugated shape of the support wall.) and wherein the bulges form two-dimensionally alternative concavities and convexities. (Figure 4 teaches the corrugated shape has bulges in the X dimension (across the page) that alternate as a concavity and convexity and the Y dimension (up and down) that alternate as a concavity and convexity.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ZHEJIANG UNIVERSITY OF TECHNOLOGY (ZJUT) (CN 106180708 B) in view of ROGERS (US 20160222791 A1).
As to claim 1, ZJUT teaches a method for producing an object by generative manufacturing by building up the object in layers (Figure 6 teaches an object (14) supported by a support structure (15).  Lines 20-35 teach that the invention pertains to 3D printing using metal powder.), wherein the supporting structure is formed with a sheet-like part projecting from the base (Figures 6-7 teach the support structure (15) projects from the bottom (base) of the part to the overhang portion of the part (14).  The support structure shown in Figures 8-9 is a thin and wide support wall that is interpreted as “sheet-like”.); wherein the sheet-like part is formed with a multiplicity of bulges (Figure 9 shows the support structure has portions that are concave and convex, that are interpreted as bulges.); wherein to form the bulges, the sheet-like part is formed in two directions extending transversely to one another (Figures 8-9 show portions of the support structure that have an X and Y dimension, and due to the structure being made by 3-D printing, it is interpreted that the support is formed in two directions.), in each case with a corrugated shape (Figure 9 teaches the support structure has a corrugated shape in that there are alternating ridges and grooves.); and wherein the bulges form two-dimensionally alternating concavities and convexities (Figure 9 teaches the bulges are formed outward in the x direction from a median point in the support, such that portions are convexities, and then return to that medial point as the support is built upward, forming concavities.  The bulges are interpreted as bulging in the X and Y dimension.)

    PNG
    media_image1.png
    460
    571
    media_image1.png
    Greyscale

Figure A: Examiner interpretation of ZJUT, Figure 9
ZJUT does not explicitly disclose the supporting structure is built up in layers in order to attach the object to be generated to a base by the supporting structure.  ZJUT does disclose that the supports can be made to attach to the object. (Figure 4) ZJUT also discloses that the supports are made in the specific shape to reduce powder consumption, pointing to them being made from the same powder as the object. (Lines 352-353)
However, ROGERS teaches a method of forming supports and objects where the supporting structure is built up in layers in order to attach the object to be generated to a base by the supporting structure. (¶0034 teaches that the support and object are made simultaneously from a metal powder additive manufacturing process.)
One of ordinary skill would have been motivated to apply the known support structure forming technique of ROGERS to the support structure and object of ZJUT in order to support the object being manufactured during the building process to prevent deformations and deviations from a desired shape. (ROGERS ¶0022)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known support structure forming technique of ROGERS to the support structure and object of ZJUT because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 07 September 2021, with respect to the rejection of Claim 1 using KEDOR or CLARK have been fully considered and are persuasive.  The rejections of claim 1 using KEDOR or CLARK have been withdrawn. 
Applicant’s amendment to claim 1 has overcome the rejection using CLARK.
Applicant’s presentation of evidence of common ownership of Premium Aerotec GmbH and Airbus Defence and Space GmbH is sufficient to overcome a rejection using KEDOR, even if the reference was still applicable to the newly amended claim 1.
Applicant's arguments filed 07 September 2021 regarding the rejection of Claim 1 using ROGERS have been fully considered but they are not persuasive.
Applicant argues that ROGERS does not disclose bulges, or that the bulges are formed of two-dimensionally alternative concavities and convexities.
Examiner respectfully asserts that ROGERS’s corrugated structure discloses bulges in the X and Y dimension of the sheet.  The shapes of the corrugation results in an alternation of a concavity and convexity in both the X and Y direction.  The left and right of each polygon have a convexity than turns into a concavity at the top and bottom of the shape when moving up the sheet in the Y direction.  The same interpretation applies when moving from the left to the right of Figure 4 where the top and bottom of each polygon forms a bulge/convexity in the Y direction which turns into a concavity once you reach the left or right of the polygon.
Examiner notes that Applicant’s figure 1 appears to show that the concavities/convexities extend into/out of the page, in that they are in a “Z” direction.  This feature, if sufficient support is found in the application, could be an avenue to overcome a rejection using ROGERS.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
KULKARNI (US 20030178750 A1) teaches a support structure (Figure 2) that is formed in a corrugated shape that can be made with alternating triangular pieces (Figure 8).
MARK (US 20180154580 A1) teaches building a support structure with the object being manufactured (Figure 4) that is a corrugated shape.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726            

/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 September 2021